Filed 3/28/22 P. v. Hays CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No B303483
                                                          (Super. Ct. No. 2018008772)
     Plaintiff and Appellant,                                  (Ventura County)

v.

MIKE ANDREW HAYS,

     Defendant and Respondent.


       Mike Andrew Hays was convicted by a jury of battery with
serious injury (Pen. Code, § 243, subd. (d)1), assault with force
likely to produce great bodily injury (§ 245, subd. (a)(4)), and
simple battery (§ 242). The jury also found true a great bodily
injury enhancement pursuant to section 12022.7, subdivision (a).
       The trial court sentenced Hays to the low term of two years
for assault with force likely to produce great bodily injury, plus a
consecutive three years for the great bodily injury enhancement.


         1   All undesignated statutory references are to the Penal
Code.
The court ordered concurrent sentences for the remaining counts,
for a total term of five years. We affirm.
                                FACTS
               Count 3, Battery Against Dustin Rogers
       On December 28, 2017, Dustin Rogers was driving through
his neighborhood behind a white car. Hays was driving behind
them. Suddenly Hays drove very fast around the two cars.
       Hays turned onto a street near where Rogers lives. Rogers
followed him and took a picture of Hays’s car. Hays walked down
the driveway toward Rogers. Rogers took a picture of Hays and
the house where Hays was parked.
       Hays told Rogers, “I can’t fucking believe you followed me.”
Rogers told him that he was on the board of the homeowners
association and did not want people driving like that in the
neighborhood.
       Hays spit in Rogers’s face and hit him in the jaw. Hays
smelled of alcohol. Rogers said, “That’s assault.” Rogers, who
was still in his truck, called 911. Hays punched the truck door.
Rogers fled the scene.
       The police arrived at Rogers’s home. Rogers told them
what happened, but said he did not want to press charges. Later
Hays drove down Rogers’s street. Rogers was outside putting
something in his truck. Hays slowed down and said, “Now I
know where you live. I’m in your life. Now you’re dead.”
           Count 1, Battery with Great Bodily Injury, and
           Count 2, Assault with Force Likely to Produce
               Great Bodily Injury, Against John Coole
       John Cooley was washing a car in his driveway. It was
Saturday and a lot of children were around. Hays drove by going




                                2.
approximately 70 miles per hour in a 25-miles-per-hour
residential zone. Cooley yelled for Hays to slow down.
       Hays turned around and drove by Cooley’s house again,
going very slowly. Hays quickly accelerated to 70 miles per hour
and had his middle finger out the window. Cooley said, “Slow
down, asshole.”
       Hays returned, parked six inches from the car Cooley was
washing, and got out of his car. Hays asked Cooley, “Have you
ever had your fucking ass kicked by a vet?” Cooley thought Hays
was referring to a veterinarian. Cooley said no. Hays told Cooley
he was about to.
       As Hays walked toward Cooley, he had trouble keeping his
balance. Cooley thought Hays was intoxicated. Cooley backed
away. Hays outweighed him by 75 pounds. Cooley warned Hays
that if he did anything he was going to jail.
       Hays took a swing at Cooley but he ducked. Hays slipped
on the soapy water Cooley was using to wash his car. Hays got
up and grabbed Cooley’s T-shirt, pulling him down. Cooley hit
his knees on the concrete, causing lacerations and abrasions.
       Cooley got up and Hays went toward him again. Cooley
reached into Hays’s car and took the keys. Cooley believed Hays
was intoxicated and did not want him driving because children
were in the area. Hays was enraged and told Cooley to give him
the keys. Cooley said he was calling the police. Hays threatened
to kill him.
       Hays tried to pry open Cooley’s hand to get the keys. Then
Hays spun him around causing Cooley’s hand to hit a brick wall.
Cooley dropped the keys. He had a broken finger and hand.




                               3.
       Hays grabbed the keys and told Cooley that if he ever saw
him again, he would kill him. Hays got in his car and drove
away.
       Cooley went to the emergency room. He had a mark on his
neck. The bone in Cooley’s hand was reset. His hand was in a
cast for more than two months. Cooley also had surgery on his
arm. An eight-inch bracket with eight screws was needed.
                              DEFENSE
       Hays testified in his own defense.
                               Rogers
       Hays said he did not know Rogers before the incident. He
said he was not speeding that day. Rogers followed him to his
mother’s house and began taking pictures with his phone. Hays
wanted to scare Rogers away from his mother’s house. He denied
he spit on Rogers or hit him. Rogers rolled up his window and
left.
                                Cooley
       Hays drove past Cooley at the speed limit. He heard
someone yell and turned around to see if there was a problem. As
Hays drove by again, Cooley called him an asshole. Hays pulled
up next to Cooley.
       Cooley ran up to Hays’s car and put his hands inside the
passenger window. Cooley was screaming and his face was
bright red. Hays thought that Cooley was under the influence of
narcotics.
       Hays got out of his car. When he got close, Cooley attacked
him. Cooley wrestled him to the ground. Hays got up and got
into his car. Cooley grabbed Hays’s keys from the ignition. Hays
could not leave.




                                4.
       Hays got out of his car to get his keys. Hays grabbed
Cooley by the neck and threw him to the ground. Cooley’s hand
hit the ground and the keys bounced out. Hays did not swing
Cooley into a wall. Hays does not know how Cooley injured his
hand.
       The surgery on Cooley’s arm was entirely elective to treat a
preexisting degenerative condition.
                            DISCUSSION
                                   I
                   Defense of Property Instruction
       Hays contends the trial court erred in failing to instruct on
defense of property.
                       (a) Requested Instruction
       Hays requested that the trial court instruct the jury, “A
defendant’s good faith belief, even if mistakenly held, that he has
a right or claim to property he takes from another negates
felonious intent and is a defense to the use of force in such a
taking.” The court refused the instruction.
       The proposed instruction was wrong. It tells the jury that
the defendant’s attempt to retrieve property he believes is his
justifies the use of force without limit. The law is that the owner
of property may only use such force as is reasonably necessary to
protect his property. (People v. Miller (1946) 72 Cal.App.2d 602,
606.)
                      (b) Sua Sponte Instruction
       Hays contends the trial court erred in failing to give a sua
sponte instruction on defense of property.
       Hays points out that defense of property was his defense.
The trial court has a sua sponte duty to instruct on the defenses




                                 5.
on which the defendant is relying. (People v. Townsel (2016) 63
Cal.4th 25, 58.)
       We agree that the trial court should have instructed on
Hays’s theory of defense. But the error was harmless by any
standard.
       CALCRIM No. 3476 provides:
       “The owner . . . of [personal] property may use reasonable
force to protect that property from imminent harm. . . .
       “Reasonable force means the amount of force that a
reasonable person in the same situation would believe is
necessary to protect the property from imminent harm.
       “When deciding whether the defendant used reasonable
force, consider all the circumstances as they were known to and
appeared to the defendant and consider what a reasonable person
in a similar situation with similar knowledge would have
believed. If the defendant’s beliefs were reasonable, the danger
does not need to have actually existed.
       “The People have the burden of proving beyond a
reasonable doubt that the defendant used more force than was
reasonable to protect property from imminent harm. If the
People have not met this burden, you must find the defendant not
guilty of [the charged crimes].”
       The jury did not believe Hays’s testimony that Cooley was
the aggressor. Rogers’s testimony fully supported Cooley’s
testimony that Hays was the aggressor. Rogers’s testimony also
fully supported Cooley’s testimony that Hays drove through the
neighborhood at excessive speeds and appeared to be under the
influence of alcohol.
       It was Cooley who was privileged to take Hays’s keys to
prevent harm to others by preventing Cooley from driving at




                               6.
excessive speeds in an intoxicated state. Hays was entirely
unjustified in attacking Cooley to retrieve his keys.
       Moreover, under almost any circumstances, the infliction of
great bodily injury to retrieve car keys would be excessive. Hays
presented no circumstances here that would justify the use of
such force.
                                  II
                       Unanimity Instruction
       Hays contends the trial court erred in failing to give sua
sponte a unanimity instruction.
       Hays argues that Cooley attributed four separate injures to
his confrontation with him, three of which the prosecution
highlighted in opening and closing statement. Hays also claims
the prosecutor described to the jury a number of acts that could
constitute assault. Hays speculates that the jury may not have
agreed on which acts constituted the assault or which injuries
constituted great bodily injury.
       A unanimity instruction is required where more than one
separate and distinct crime is charged under a single count. (See,
e.g., People v. Sanchez (2001) 94 Cal.App.4th 622, 634 [unanimity
instruction required where two separate incidents of kicking dogs
are charged under a single count of animal cruelty].) No
unanimity instruction is required, however, where the alleged
acts are so closely connected as to form part of one transaction.
(People v. Benavides (2005) 35 Cal.4th 69, 98 [no unanimity
instruction required where rape and sodomy took place within a
very small window of time].)
       Here the entire incident lasted only a matter of minutes.
All the acts that comprised the assault were part of a single
transaction. No unanimity instruction was required.




                                7.
       Moreover, Hays’s argument amounts to nothing more than
that there is a possibility the jury may have been divided as to
the exact way Hays was guilty of the crime. That possibility is
not sufficient to require a unanimity instruction. (People v.
Covarrubias (2016) 1 Cal.5th 838, 877-878.)
                                  III
                   Great Bodily Injury Instruction
       Hays contends the trial court erred in defining great bodily
injury.
       The trial court instructed with CALCRIM Nos. 875 and
3160. Both instructions define great bodily injury as follows:
“Great bodily injury means significant or substantial physical
injury. It is an injury that is greater than minor or moderate
harm.”
       Hays relies on People v. Medellin (2020) 45 Cal.App.5th
519. There the majority of the court over a vigorous dissent held
the definition of great bodily injury in CALCRIM Nos. 875 and
3160 was misleading. The majority concluded the use of the
disjunctive in the phrase “ ‘minor or moderate harm’ ” could lead
the jury to believe that either greater than minor harm or greater
than moderate harm is sufficient. (Medellin, at p. 534.)
       The majority in Medellin was criticized by People v.
Sandoval (2020) 50 Cal.App.5th 357. Sandoval pointed out that
the majority in Medellin picked a phrase out of context, and the
interpretation given to the instruction by the majority does not
make sense legally or grammatically, particularly when the
phrase is preceded by the explanation that the injury must be
significant or substantial. (Sandoval, at p. 361.)
       We agree with Sandoval. The phrase “great bodily injury”
is composed of ordinary English words understood by any




                                8.
reasonable juror even without an instruction. The definition of
great bodily injury included in CALCRIM Nos. 875 and 3160 is
simply a statement of the obvious. No reasonable juror could
have been misled.
       Hays argues that our Supreme Court rendered the
definition of great bodily injury unconstitutionally vague in
People v. Escobar (1992) 3 Cal.4th 740. Hays cites Escobar:
“ ‘ “Whether the harm resulting to the victim . . . constitutes great
bodily injury is a question of fact for the jury. [Citation.] If there
is sufficient evidence to sustain the jury’s finding of great bodily
injury, we are bound to accept it . . . .” ’ ” (Id. at p. 750.)
       We see nothing wrong with our Supreme Court’s
pronouncement. Even if we did, we are powerless to change it.
(Auto Equity Sales, Inc. v. Superior Court (1962) 57 Cal.2d 450,
455.)
                                     IV
                             Flight Instruction
       Hays contends the trial court erred in giving CALCRIM No.
372, the instruction on flight.
       CALCRIM No. 372 provides: “If the defendant fled
[immediately after the crime was committed], that conduct may
show that [he] was aware of [his] guilt. If you conclude that the
defendant fled . . . , it is up to you to decide the meaning and
importance of that conduct. However, evidence that the
defendant fled . . . cannot prove guilt by itself.”
       The flight instruction is proper where the evidence shows
the defendant departed the crime scene under circumstances
suggesting that his movement was motivated by a consciousness
of guilt. (People v. Bradford (1997) 14 Cal.4th 1005, 1055.) That




                                  9.
the defendant left the scene is not alone sufficient to support a
flight instruction. (Ibid.)
       Hays argues the instruction was not supported by
substantial evidence. But Cooley took Hays’s keys because he
believed Hays was intoxicated and there were childen present.
Cooley told Hays he was calling the police to “let them figure all
of this out.”
       Instead of waiting for the police to arrive, Hays attacked
Cooley, grabbed his keys, and fled the scene. There is more than
ample evidence to support a flight instruction.
       Hays argues that the instruction does not state that flight
requires more than mere departure or movement. But that is
implicit in the instruction’s use of the phrase “fled or tried to
flee.” When a person says he “fled the scene,” he means more
than that he merely departed or moved away from it.
       In any event, if there were error, it was harmless. Hays’s
flight aside, there was overwhelming evidence of his guilt. As we
have pointed out, Rogers’s testimony supported Cooley.
                                   V
                  Alleged Prosecutorial Misconduct
       Hays contends the prosecutor committed misconduct in
argument to the jury.
                     (a) Unanswered Questions
       Hays contends the prosecutor committed misconduct in
telling the jury that it could not consider the prosecution’s failure
to answer unanswered questions.
       The prosecutor told the jury: “The law tells you that you
cannot consider all of the things . . . , any thoughts of passion or
public opinion, public feeling, sentiment, sympathy for the
defendant or for the victim – those are thoughts that you have to




                                 10.
keep out of your mind when making the determination –
speculation. Those are things that you heard – that you might
know outside of this courtroom or the unanswered questions that
you may have. You can’t base your decision based on what those
answers could be. You have to only consider the evidence that
you heard in this case. Penalty and punishment and prejudice.
So all of those things have to be kept out of your mind when
making your decision.”
        Hays cites People v. Centeno (2014) 60 Cal.4th 659, 670, for
the proposition that the jury “may not go beyond the record to
supply facts that have not been proved.” (Italics omitted.) That
is all the prosecutor was urging here in telling the jury not to
speculate about the answer to unanswered questions. In telling
the jury not to speculate, the prosecutor was correctly stating the
law. (People v. Hines (1997) 15 Cal.4th 997, 1037 [court should
have told the jury not to speculate about matters on which there
was no evidence].) The prosecutor did not tell the jury it could
not consider unanswered questions in determining whether the
prosecution carried its burden of proof. The prosecutor’s
statement was made in the context of urging the jury to decide
the matter on the evidence, not passion, prejudice, or speculation.
In assessing a claim of prosecutorial misconduct, we do not
isolate a phrase from its context and assign it the most damaging
meaning possible. (People v. Gonzalez (1990) 51 Cal.3d 1179,
1224, fn. 21.)
               (b) Reference to Facts Not in Evidence
        Hays contends the prosecutor committed misconduct by
referencing facts not in evidence.




                                11.
      In closing, Hays’s counsel argued that the prosecution was
trying to hide something by not producing Cooley’s medical
records. In rebuttal, the prosecutor told the jury:
      “Now, I am the only person in this case that has any sort of
obligation to present evidence, but the defense has all the
evidence that I have. So if they wanted you to hear the 911 call,
they could have played that . . . .
      “And in regards to the medical records, they have the same
medical records that I have. They could have presented you
records of the surgery if they wanted to. They’ve presented you
with certain excerpts of the medical records. I presented the
excerpts of the medical records that I thought were appropriate.”
      Hays argues there was no evidence the 911 call was
recorded, retained, or produced to the defense. Hays also argues
the prosecution was aware that Cooley’s surgery records were not
available.
      But the prosecution’s argument was that it was not trying
to hide anything because the defense had the same evidence it
had. That a recording of the 911 call or the surgical records did
not exist or were unavailable is beside the point. The
prosecution’s point was that it was not hiding anything.
      Contrary to Hays’s argument, the prosecutor was not
suggesting that the defense had the burden of proof. The
prosecutor acknowledged that she is the only person who has the
obligation to produce evidence. She was simply replying to
Hays’s argument that the prosecution was trying to hide
something.




                               12.
                                  VI
                        Sentencing Discretion
       Hays contends the trial court failed to recognize its
discretion to strike a sentence enhancement.
       The trial court sentenced Hays to the low term of two years
for the assault and an additional three years pursuant to section
12022.7, subdivision (a). Hays argues the court did not know it
had the discretion to dismiss the enhancement in the interest of
justice. (§ 1385.)
       Section 12022.7, subdivision (a) provides: “Any person who
personally inflicts great bodily injury on any person other than
an accomplice in the commission of a felony or attempted felony
shall be punished by an additional and consecutive term of
imprisonment in the state prison for three years.”
       The use of the word “shall” shows the sentence
enhancement is mandatory. Hays points to nothing in the record
to show the trial court failed to recognize it had the discretion to
dismiss the enhancement in the interest of justice. If the record
is silent, it is presumed the trial court understood the scope of its
discretion. (People v. Lee (2017) 16 Cal.App.5th 861, 867.)
                                  VII
                        Concurrent Sentences
       Hays contends the trial court erred in imposing concurrent
sentences, instead of staying one of the sentences under section
654.
       The trial court selected assault with force likely to produce
great bodily injury as the principal count (count 2) and sentenced
Hays to the low term of two years. The court sentenced Hays to
the low term of two years on battery with serious injury (count 1)
to run concurrently. Hays argues that because both counts arose




                                 13.
from the same act, the sentence on count 1 should have been
stayed pursuant to section 654.
       Section 654, subdivision (a) provides: “An act or omission
that is punishable in different ways by different provisions of law
may be punished under either of such provisions, but in no case
shall the act or omission be punished under more than one
provision. An acquittal or conviction and sentence under any one
bars a prosecution for the same act or omission under any other.”
       Section 654 limits punishment for multiple convictions for
an act or course of conduct in which the defendant maintained
one principal objective. (People v. Beamon (1973) 8 Cal.3d 625,
639.) If, however, “[the defendant] entertained multiple criminal
objectives which were independent of and not merely incidental
to each other, he may be punished for independent violations
committed in pursuit of each objective even though the violations
shared common acts or were parts of an otherwise indivisible
course of conduct.” (Ibid.) Whether section 654 applies is a
question of fact for the trial court, and the court’s determination
will be upheld on appeal if there is any substantial evidence to
support it. (People v. Hutchins (2001) 90 Cal.App.4th 1308,
1312.)
       Here the trial court could reasonably conclude that Hays’s
assault against Cooley had two different objectives. Hays’s initial
assault against Cooley had the objective of punishing Cooley.
After Cooley justifiably removed the keys from Hays’s truck,
Hays’ assault had the different objective of regaining possession
of his keys. Section 654 does not apply.




                               14.
                               VIII
                         Cumulative Error
      Hays contends cumulative error requires reversal. But the
evidence against him was strong and the trial was fundamentally
fair. No reversal is required.
                          DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.




                                    GILBERT, P. J.
We concur:




             YEGAN, J.




             TANGEMAN, J.




                              15.
          Ryan J. Wright, Benjamin F. Coats, Judges

               Superior Court County of Ventura

                ______________________________



      Tarik S. Adlai for Defendant and Appellant; Robert L.
Hernandez, under appointment by the Court of Appeal, for
Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Steven D. Matthews and Rama R. Maline,
Deputy Attorneys General, for Plaintiff and Respondent.




                              16.